 Case 6:17-cv-02199-JA-DCI Document 30 Filed 03/08/19 Page 1 of 9 PageID 129



                           UNITED STATED DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

BRIAN MUSSER,                       )
                                    )
      Plaintiff,                    )
                                    ) CASE NO.: 6:17-cv-02199-JA-DCI
v.                                  )
                                    )
NEFF RENTAL, LLC.,                  )
                                    )
      Defendant.                    )
____________________________________)

                 JOINT MOTION FOR APPROVAL OF SETTLEMENT
               AND MOTION TO DISMISS THE CASE WITH PREJUDICE
                    AND SUPPORTING MEMORANDUM OF LAW

               Plaintiff, BRIAN MUSSER, and Defendant, NEFF RENTAL, LLC (“Defendant”

or “Neff Rental”) (Plaintiff and Defendant are collectively the “Parties”), by and through their

undersigned counsel jointly request that this Court approve the Parties’ settlement and dismiss the

above captioned matter with prejudice.

                                         BACKGROUND

I.     INTRODUCTION

               In the instant action, Plaintiff claims entitlement to unpaid compensation pursuant

to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) for time spent while “on call.”

Defendant disputes Plaintiff's claims. The Parties have exchanged discovery and heard Plaintiff’s

deposition testimony. In light of the facts, the Parties now agree that Plaintiff’s likelihood of

success on the merits is highly unlikely because Plaintiff’s testimony establishes that his on call

time was not compensable under the FLSA. Accordingly, in order to avoid the costs of litigation,

the Parties negotiated a settlement of this matter. A copy of the Settlement Agreement is attached




                                                1
 Case 6:17-cv-02199-JA-DCI Document 30 Filed 03/08/19 Page 2 of 9 PageID 130



as Exhibit A. The Parties now seek approval for the settlement of the Plaintiff’s FLSA claims

from the Court.

II.    UNDISPUTED FACTS

               The sole issue in this case is whether Plaintiff is entitled to compensation for time

he spent “on call” every other week, on nights and weekends. Plaintiff was a truck driver who

delivered rental equipment to and from customer sites. Plaintiff’s usual work schedule was

Monday through Friday, and every other week, Plaintiff was asked to be available “on call” from

the time he left work to the time he reported the next morning and during the weekend in case he

was needed for a delivery or pick up.

               In his deposition, Plaintiff testified that while he was “on call,” he had to carry a

company-issued cell phone to receive calls. There were no geographic restrictions on Plaintiff

during his “on call” time, and if he was called in, he had up to an hour to report to work. Plaintiff’s

work location was approximately fifteen to twenty minutes from his home. Plaintiff also testified

that there were instances in which he needed more time to respond (up to two to three hours) and

he was permitted to do so with no adverse consequences. In fact, Plaintiff was never disciplined

for failing to respond to a call or for failing to arrive at work in a timely manner. If Plaintiff did

not want to be “on call” in a particular week, he could switch weeks with other employees. Other

than remaining sober so that he could drive, there were no restrictions during his “on call” time.

He was not required to drive a company vehicle or wear a uniform. If Plaintiff was not at his home

when he received a call, he could report to work in whatever casual attire he was wearing and in

whatever vehicle he was driving.

               When Plaintiff was called in to work he was paid for the time. Plaintiff confirms

he has no claim for unpaid work time other than the time he was on call. It is possible, however,




                                                  2
 Case 6:17-cv-02199-JA-DCI Document 30 Filed 03/08/19 Page 3 of 9 PageID 131



that there was some de minimis time he spent on the phone during nights and weekends answering

questions but those calls were generally no more than a few minutes.

                  Plaintiff rarely was called into work during his on call time. Plaintiff’s time records

from 2016 (his last full calendar year with the company) show that over the course of that entire

year, Plaintiff was never called in on a weekday. Moreover, there were only nine weekends when

he went to work. Of those, not all were situations where he was called in during an “on call” week.

On at least one, and perhaps other occasions, Plaintiff worked on a Saturday due to a planned

assignment for which he was scheduled in advance. Plaintiff admitted there were occasions where

he went two to three months without being called in at all.

                                     MEMORANDUM OF LAW

III.   FINAL APPROVAL OF THE SETTLEMENT IS APPROPRIATE

       A.         The Settlement is Reasonable and Fair.

                  Pursuant to the case law of this Circuit, judicial review and approval of this tentative

settlement is necessary to give it final and binding effect. Lynn’s Food Stores, Inc. v. U.S. Dept.

of Labor, 679 F.2d 1350 (11th Cir. 1982). As the Eleventh Circuit held in Lynn’s Food Stores,

                   “[t]here are only two ways in which back wage claims arising under
                  the FLSA can be settled or compromised by employees. First, under
                  section 216(c), the Secretary of Labor is authorized to supervise
                  payment to employees of unpaid wages owed to them . . . . The only
                  other route for compromise of FLSA claims is provided in the
                  context of suits brought directly by employees against their
                  employer under section 216(b) to recover back wages for FLSA
                  violations. When employees bring a private action for back wages
                  under the FLSA, and present to the district court a proposed
                  settlement, the district court may enter a stipulated judgment after
                  scrutinizing the settlement for fairness.”

Id. at 1352-53.

                  The Court should approve an FLSA settlement if it is “a fair and reasonable

resolution of a bona fide dispute.” Id. at 1354-55. If the settlement reflects a reasonable



                                                     3
 Case 6:17-cv-02199-JA-DCI Document 30 Filed 03/08/19 Page 4 of 9 PageID 132



compromise over issues that are actually in dispute, the Court may approve the settlement “in order

to promote the policy of encouraging settlement of litigation.” Id. at 1354. In determining whether

the settlement is fair and reasonable, the Court should consider, inter alia, the probability of

plaintiffs’ success on the merits; the existence of fraud or collusion behind the settlement; and the

opinions of counsel. See Leverso v. South Trust Bank of Ala., Nat. Assoc., 18 F.3d 1527. 1531 n.6

(11th Cir. 1994); Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 U.S. Dist. LEXIS

10287, at *2-3, (M.D. Fla. Jan. 8, 2007). See also Hill v. Florida Industrial Elec., Inc., No. 6:06-

cv-915-Orl-31JGG, 2007 U.S. Dist. LEXIS 9498, at *6 (M.D. Fla. Feb. 9, 2007); Pacheco v. JHM

Enterprises, Inc., et al., No. 6:05-cv-1247-Orl-JGG, 2006 U.S. Dist. LEXIS 22066, at *4 (M.D.

Fla. Apr. 12, 2006). The Court should apply the strong presumption in favor of finding a

settlement fair. Hamilton, 2007 U.S. Dist. LEXIS at *2-3. See also Cotton v. Hinton. 559 F.2d

1326, 1331 (5th Cir. 1977). Here, the settlement is reasonable because, as explained below, the

undisputed facts do not support a viable cause of action.

       B.       The Relevant Criteria Support Final Approval of the Settlement.

              i.   Plaintiff does not have a viable FLSA claim.

                The settlement is fair and reasonable because it is highly unlikely Plaintiff will

succeed if this litigation proceeds. In light of the clear standard applied by courts, the undisputed

facts, based largely on Plaintiff’s own testimony, demonstrate that Plaintiff simply does not have

a claim for compensable “on call” time under the FLSA. In assessing whether “on call” time is

compensable, courts distinguish between being engaged to wait, and waiting to be engaged. See,

e.g., Birdwell v. Gadsden, 70 F.2d 802, 807 (11th Cir. 1992). The key question is “whether the

time is spent predominately for the employer’s benefit or for the employee’s.” Id. (quoting

Armour & Co. v. Wantock, 323 U.S. 126, 133 (1944); Boehm v. Kansas City Power and Light Co.,

868 F.2d 1182 (10th Cir. 1989); Halferty v. Pulse Drug Co., 864 F.2d 1185, 1187 (5th Cir. 1989).


                                                 4
 Case 6:17-cv-02199-JA-DCI Document 30 Filed 03/08/19 Page 5 of 9 PageID 133



In determining whether “on call” time is compensable, courts look to a variety of factors, including

whether the employee is required to remain on the employer’s premises, the frequency of calls,

whether geographical restrictions are excessive, the permissible response time, whether the

employee is able to trade “on call shifts,” and whether the employee can engage in personal

activities while “on call.” See, e.g., Lurvey v. Metropolitan Dade County, 870 F. Supp. 1570,

1579-81 (S.D. Fla. 1994).

               In this case, all the factors weigh heavily against a finding that Plaintiff’s “on call”

time was compensable. In fact, numerous courts have held employees’ “on call” time not

compensable even when the employees faced far greater restrictions than did Plaintiff. See, e.g.,

Birdwell, 70 F.2d at 807-10 (finding “on call” time not compensable when detectives were required

to be on call 24 hours per day for seven days in a row, were required to carry a beeper, could not

leave town, were required to take a separate vehicle when doing an activity with family, and had

to be prepared to report for duty immediately and in uniform); Bright v. Houston Northwest

Medical Center Survivor, Inc., 934 F.2d 671, 673-78 (5th Cir. 1991) (en banc) (finding “on call”

time not compensable when plaintiff was “on call” for eleven months in a row, 24 hours per day,

seven days per week, was required to be always reachable by beeper, and was required to report

to work within 20 minutes of being called); Chapman v. Grable Plumbing Co., No. 8:10-cv-1202-

T-30AEP, 2011 U.S. Dist. LEXIS 83998, at *7-11 (M.D. Fla. Aug. 1, 2011) (finding “on call”

time not compensable when plumber’s service calls were limited in number, he had ability to

switch “on call” shifts, and he was required to be within 15 minutes of the service van at all times

while on call); Lurvey, 870 F. Supp. at 1573 (finding “on call” time not compensable when

employees were required to remain at home during the entirety of their “on call” shifts). The

Department of Labor has similarly opined that restrictions must be stringent in order for “on call”




                                                  5
 Case 6:17-cv-02199-JA-DCI Document 30 Filed 03/08/19 Page 6 of 9 PageID 134



time to be compensable. See Dep’t of Labor Opinion Letter FLSA2018-1 (Dep’t of Labor January

5, 2018) (opining that a five-minute response time for firefighters was not so restrictive as to require

their “on call” time to be compensable, and highlighting the importance of the number of call-

backs).

                In every one of the above cases, the employee was subject to much more

burdensome restrictions than was Plaintiff. Plaintiff was only called into work during “on call”

shifts on a handful of occasions over the course of the year. He had the ability to switch his “on

call” shifts. He was given a full hour to report to work if called in, and when he did not report in

a timely manner, he was not disciplined. He was permitted to leave his house, participate in

activities and engage in personal pursuits. For all these reasons, Plaintiff does not have a viable

unpaid “on call” compensation claim. Accordingly, the Parties’ negotiated settlement is fair and

reasonable.

              ii.   There is no fraud or collusion behind the settlement.

                Additionally, courts have found no fraud or collusion where both parties were

represented by counsel and the amount to be paid to plaintiffs seemed fair. See Helms v. Central

Fla. Reg. Hosp., No. 6:05-cv-383-Orl-22JGG, 2006 U.S. Dist. LEXIS 92994, at *11-12 (M.D. Fla.

Dec. 21, 2006). Here, each Party was independently represented by counsel. Plaintiff was

represented by Noah E. Storch, Esq. of Richard Celler Legal, P.A. and Defendant was represented

by Tasos C. Paindiris, Esq. of Jackson Lewis P.C. Both of the counsel involved have extensive

experience litigating claims under the FLSA. Each counsel was obligated to, and did, vigorously

represent his clients’ rights. Given the undisputed facts demonstrate that Plaintiff’s claim is

meritless, the amount paid to Plaintiff is fair.




                                                   6
 Case 6:17-cv-02199-JA-DCI Document 30 Filed 03/08/19 Page 7 of 9 PageID 135



              iii.   There has been sufficient investigation and exchange of information to allow
                     the Parties to make educated and informed decisions.

                 Moreover, the Parties have engaged in discovery, and have also voluntarily

exchanged information regarding Plaintiff’s hours worked and compensation on an informal basis

during their settlement negotiations. In agreeing upon the proposed settlement, the Parties

exchanged sufficient information to allow them to make an educated and informed analysis and

conclusion.

              iv.    The Parties weighed the opinions of counsel in deciding whether to settle.

                 Finally, all Parties were represented by counsel who have extensive experience

litigating FLSA claims. The Parties weighed the opinions of their counsel in deciding whether to

settle. Accordingly, the Court should find that their recovery is a fair and reasonable settlement.

       C.        The Attorneys’ Costs to be Paid as Part of the Settlement are Fair and
                 Reasonable.

                 Courts also consider the reasonableness of the proposed attorneys’ fees in

evaluating whether a settlement is fair. See Helms v. Central Fla. Reg. Hosp., No. 6:05-cv-383-

Orl-22JGG, 2006 U.S. Dist. LEXIS 92994, at *6-7, (M.D. Fla. Dec. 21, 2006); Strong v. BellSouth

Telecomms., Inc., 137 F.3d 844, 849-50 (5th Cir. 1998). In this case, the Parties agreed that

Defendant would pay Plaintiff’s attorneys’ costs. This was negotiated separately from and without

regard to the settlement sums being paid to Plaintiff. See Bonetti v. Embarq Mgmt. Co., 715 F.

Supp. 2d 1222, 1228 (M.D. Fla. 2009) (stating, “if the parties submit a proposed FLSA settlement

that (1) constitutes a compromise of the plaintiff’s claims; (2) makes full and adequate disclosure

of the terms of settlement, including the factors and reasons considered in reaching same and

justifying the compromise of the plaintiff’s claims; and (3) represents that the plaintiff’s attorneys’

fee was agreed upon separately and without regard to the amount paid to the plaintiff, then, unless

the settlement does not appear reasonable on its face or there is reason to believe that the plaintiff's



                                                   7
 Case 6:17-cv-02199-JA-DCI Document 30 Filed 03/08/19 Page 8 of 9 PageID 136



recovery was adversely affected by the amount of fees paid to his attorney, the Court will approve

the settlement without separately considering the reasonableness of the fee to be paid to plaintiff’s

counsel.”). The attorney’s costs negotiated separately in this matter are fair and reasonable.

                                         CONCLUSION

               As demonstrated above, the settlement terms are fair, reasonable and adequate. The

Parties’ FLSA settlement does not include a general release, confidentiality provision or non-

disparagement provision. Thus, the Parties hereby jointly stipulate that the case should be

dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a), upon approval of the

settlement by the Court as requested above, and for the Court to retain jurisdiction in order to

enforce the terms of the settlement agreement if needed.

               WHEREFORE, the Parties respectfully request that the Court (i) GRANT this Joint

Motion for Approval of the Settlement; (ii) APPROVE the settlement outlined in this motion and

the attached settlement agreement; and (iii) GRANT such further relief as the Court deems

appropriate.

               Dated this 8th day of March 2019.

                                                 Respectfully submitted,


 RICHARD CELLER LEGAL, P.A.                     JACKSON LEWIS P.C.
 7450 Griffin Road, Suite 230                   390 North Orange Avenue, Suite 1285
 Davie, FL 33314                                Orlando, Florida 32801
 Telephone: (866) 344-9243                      Telephone:     (407) 246-8440
 Facsimile: (954-337-2771                       Facsimile:     (407) 246-8441

 By:    /s/ Noah E. Storch                      By:     /s/ Tasos C. Paindiris
        Noah E. Storch                                  Tasos C. Paindiris
        Florida Bar No. 0085476                         Florida Bar No. 0041806
        noah@floridaovertimelawyer.com                  tasos.paindiris@jacksonlewis.com

 Attorneys for Plaintiff                        Attorneys for Defendant




                                                 8
 Case 6:17-cv-02199-JA-DCI Document 30 Filed 03/08/19 Page 9 of 9 PageID 137



4852-8036-4422, v. 2




                                      9
